DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 7,594,912. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent teaches all of the claimed elements in the current application.  It is noted that a parallelogram (as taught by the patented claims) by definition has parallel opposite sides, i.e. base link and second link are parallel and instrument holder link and first link are parallel. A recitation of a parallelogram versus opposite sides being parallel is merely using different words to explain the exact same concept. Claims 10, 11 and 21 of the patent recite a bent second link which the examiner contends will implicitly/inherently provide clearance for the first link to rest on the second link, based . 

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,062,288. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent teaches all of the claimed elements in the current application.  It is noted that a parallelogram (as taught by the patented claims) by definition has parallel opposite sides, i.e. base link and second link are parallel and instrument holder link and first link are parallel. A recitation of a parallelogram versus opposite sides being parallel is merely using different words to explain the exact same concept. Claims 7, 8, 18 and 19 of the patent recite a bent second link that provides clearance for the first link to rest on the second link.  Claims 1, 5, 11, 12, 16, 17, 19 and 22 recite constraining rotation of the links relative to one another.  The examiner contends that the claims of the patent (as a whole) anticipate the current claims, and at the very least make them obvious.  It appears as if the patented claims merely include additional limitations and more details regarding the claimed mechanisms that provide the claimed functionality. 

s 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8,256,319. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent teaches all of the claimed elements in the current application.  It is noted that a parallelogram (as taught by the patented claims) by definition has parallel opposite sides, i.e. base link and second link are parallel and instrument holder link and first link are parallel. A recitation of a parallelogram versus opposite sides being parallel is merely using different words to explain the exact same concept. Claims 4 and 5 of the patent recite a bent second link that implicitly/inherently provides clearance for the first link to rest on the second link, based on the specific angle of 22 degrees.  Claims 1, 8 and 9 recite constraining rotation of the links relative to one another.  The examiner contends that the claims of the patent (as a whole) anticipate the current claims, and at the very least make them obvious.  It appears as if the patented claims merely include additional limitations and more details regarding the claimed mechanisms that provide the claimed functionality. 

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,562,594. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent teaches all of the claimed elements in the current application.  It is noted that a parallelogram (as taught by the patented claims) by definition has parallel opposite sides, i.e. base link and second link are parallel and instrument holder link and first link are parallel. A recitation of a parallelogram versus opposite sides being parallel is . 

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,449,011. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent teaches all of the claimed elements in the current application.  It is noted that a parallelogram (as taught by the patented claims) by definition has parallel opposite sides, i.e. base link and second link are parallel and instrument holder link and first link are parallel. A recitation of a parallelogram versus opposite sides being parallel is merely using different words to explain the exact same concept. Claim 1 recites “wherein the first and second links and first, second, and third rotational pivot joints define a parallelogram so as to constrain the elongate shaft of the surgical instrument relative to a center of rotation when the instrument is coupled to the instrument holder link; and wherein the second link is bent at an angle so as to provide clearance for the first link to rest on the second link.”  This appears to be merely a different way of claiming the same concept as recited in the current application, i.e. using different words to express the same concept.  The main, and seemingly only difference, between this patent and current claims is the positive recitation of rotational pivot joints. . 

Potentially Allowable Subject Matter
Based on a priority date of 9/30/2004, no prior art teaches the claimed invention; see reasons for allowance in each of the parent applications.  If applicant overcomes the non-statutory double patenting rejections, the current application would be allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2004/0024385 to Stuart teaches a similar parallelogram manipulator linkage system used for minimally invasive robotic surgeries, but fails to teach the claimed configuration of links.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035.  The examiner can normally be reached on M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792